Citation Nr: 1203491	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Capital Regional Medical Center on July 23, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision of the North Florida/South Georgia Veterans Health System in Gainesville, Florida.

In July 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to reimbursement of unauthorized medical expenses that were incurred when he sought treatment for abdominal pain in the lower right quadrant at the Capital Regional Medical Center in Tallahassee, Florida, on July, 23, 2009.  This claim was denied in a September 2009 decision based on the determination that "Care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health."  

The record reflects that the Veteran has been reimbursed for unauthorized medical expenses that were incurred when he sought treatment for abdominal pain in the lower right quadrant at Tallahassee Memorial Hospital on June 29, 2009.  Given the similarities between the symptoms that prompted the two emergency room visits, the Board finds it necessary to obtain the Tallahassee Memorial Hospital records from June 29, 2009.  Because the record is not perfectly clear on whether the Veteran sought follow up treatment from Tallahassee Memorial Hospital, the RO/AMC should request records from June and July 2009.




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit records from Tallahassee Memorial Hospital from his June 29, 2009, treatment and any subsequent follow-up care he received from this facility in June or July 2009.  The Veteran may also submit an authorization for release of these records.  Upon receipt of any appropriate authorization, request any records identified.  If these records cannot be located, specifically document the attempts that were made to locate them.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


